The opinion of the court was delivered by
Watkins, J.
This controversy grows out of the proceeding in the .respondent’s court, entitled State ex rel. Gonsoulin vs. J. A. Babin, Justice of the Peace et al — the complaint of relators in this proceeding being that respondent therein, in effect, annulled and reversed judgments of said justice, of which he possessed neither supervisory nor appellate jurisdiction, and in violation of their rights as plaintiffs and appellees in respondent’s court.
The history of this litigation is fully related in State ex rel Babin vs. Voorhies, Judge, 49th Ann. 1717.
It appears from our opinion in that case, that relators herein instituted suit and obtained judgment against the relator, (in State ex rel Gonsoulin vs. Babin, Justice), for the sum of seventy-six dollars, which was appealed to the court of the respondent, in this proceeding; and that said respondent first rendered a judgment reversing that appealed from at plaintiff’s costs and remanding same for execution, and thereafter so amending said decree as to allow plaintiffs therein, relators here, to make the cane-growers parties to the suit, contradictorily, with whom the proceedings were to be carried on — this decree •closing with the phrase, viz.: “the court, therefore, grants the new trial for the purpose of remanding the cause to the lower court for further proceedings.”
■ It further appears therefrom, that, on the return of said cause to the justice court, the plaintiffs therein,' relators here, voluntarily discontinued same by entering non-suit, and immediately thereafter instituted one hundred and forty-three suits before the same justice of the peace, in each of which one of the cane-growers, and the original defendant, Gonsoulin, were made co-defendants in solido — the said cane-growers being the same persons who are referred to in the respondent’s aforesaid decree.
That, in each one of those suits, the amount in controversy was below the lower limit of the respondent’s appellate jurisdiction; and in each of same an absolute judgment was rendered by said justice of the peace for the amounts respectively demanded against both defendants in solido, and for costs.
*502That, at this stage of the proceedings, Gonsoulin applied to the respondent judge herein, in the case entitled State ex rel Gonsoulin vs. Babin, Justice, for writs of certiorari and prohibition, upon the allegation that the respondent, Babin, Justice, had rendered the aforesaid one hundred and forty-three judgments in direct disregard and violation of his own decree remanding the cause as aforesaid — alleging that he had enjoined the execution of the judgments in said suits in said justice court, and that his injunction had been dissolved.
That, at this stage of the proceedings, relator, Babin, applied to this court for certiorari and prohibition, on the ground, that the respondent’s court was without jurisdiction to entertain Gonsoulin’s application, because ho had no appellate jurisdiction of the suits and judgments he complained of.
It further appears from our aforesaid opinion, that we held as follows, viz.:
“The District Court, having tho power to supervise its own judgments,, and tho ease of R. F. and J. C. Broussard vs. Adrien Gonsoulin, having been before it, and a judgment therein rendered, we think it was within the competency of that court on tho application to it of the defendant, Gonsoulin, declaring1 that the judgment in question was being1 executed in a manner different from its terms, or, that it was being actively violated by the justice court wherein it originated, and to which it was remanded, to order the justice of the peace to send up his records for examination, with a view of ascertaining what the legal situation was, to the end that such action should be taken as the law and facts of tho ease authorized, and that it was the duty of the justice to comply with that order.
“Whether the District Court would be justified or warranted, after examination, in making writs of certiorari, or prohibition, which it caused to issue to the justice, peremptory in a particular case, is a different question from whether it had jurisdiction to simply malee inquiry through such writs into the subject matters complained of. Jurisdiction is the power to judge — it includes the power to judge wrongly a's well as rightly.
“We do not think relator warranted in asking relief at our hands in the present situation of affairs.
“The District Court having power to send writs of certiorari and prohibition to justices of the peace in a certain class of eases, when its jurisdiction to that end has been invoked in a particular case, as being *503one of that character, they are entitled to issue tentative writs and to primarily determine whether that jurisdiction legally extends to the ultimate affording of the relief asked. Relator had a right to raise-the issue he did, as to the power of the District Court, and to have-that court pass on that exception; hut none the less he should have-produced and submitted his records as ordered, and made his return or answer and enabled the issues raised to.be determined.
“Should the (judge) reach an illegal conclusion as to his powers and duties in the particular case, it will be time enough to have recourse to this court. State ex reí Kirsch vs. Judge, 45th Ann. 1206.”
In pursuance of the foregoing instructions, and very careful and guarded interpretation of the law, the respondent herein proceeded with the trial and determination of the aforesaid cause in his court,, entitled State ex rel Gonsoulin vs. J. A. Babin, Justice of the Peace; and it is of his finding and judgment in that case, that the relators, as plaintiffs and appellees in the sundry cases on appeal in his court,, make complaint and demand relief at tho hands of this court.
They make extracts from the respondent’s decree, and broadly allege “that in rendering said judgment, tho district judge is in flagrant violation of tho law and constitution of the State; and, after admission on his part, that he could entertain no jurisdiction under proceedure for writs of certiorari and prohibition, except in aid of his-appellate jurisdiction, reversed the judgments of the justice of the peace, and, at the same time, dissolved his own writs primarily issued.”
The portion of the judgment of which the relators complain is as-follows, viz.:
“A careful examination of the books of the (respondent) shows that the court has made a serious mistake concerning the judgments rendered by (him) in tho 143 cases of R. F. Broussard ei als. vs. Adrien Gonsoulin, the relator, and others. In its former decree, the court stated, that only two of these cases had been finally adjudicated' upon, and that in the 141 remaining cases, new trials had been granted. * * * This was an error. In all those cases, the new trials have been refused, and as a sequence the original judgments rendered remain unaltered.
“A judgment rendered is revised or amended by the granting of anew trial. The refusal to grant a new trial leaves the judgment rendered unchanged. C. P. 557; 563.
*504'“It follows from this; that there is no personal judgment against the -.relator (Gonsoulin) except for the two per cent, retained by him for .his co-defendants against whom only there is an absolute judgment, .with costs.
“It follows again from this, that the (respondent) has complied with . the order of this court by relieving relator, (Gonsoulin) of all personal liability in this matter, and that there is no necessity for the writs . of certiorari sued out in this case.” (Our italics).
Particular attention is directed to the italicized portions of the .'judgment.
On this point, the statement of the relators Broussard, is as follows, '.viz.:
“That your relators, availing themselves of the law, the said case -was dismissed by them in the justice court, and new suits instituted, . after the costs (of the first suit) had been paid, against Adrien Gon- . soulin, and the said 143 cane-growers, each for the sum due by them .under said contract.
“That before the trial of the said cases, the said Adrien Gonsoulin, :and each of said cane-growers, appeared in court and filed a general ■ denial. That upon trial had, judgment was rendered against each ■of the said cane-growers, and the said Adrien Gonsoulin in solido, and •in favor of your relator in each and every one of said 143 suits.
“That in none of said cases was there an amount involved sufficient . in law to authorize an appeal to the District Court.
“That, after judgment had (been obtained) by your relators in said 143 suits, the said Adrien Gonsoulin appealed each and every one of them to the District Court.
■*#***•##***«#
“That when attempt was made by relators to execute said judgments, resort was had by said Adrien Gonsoulin to the District Court -through writs of certiorari and prohibition, etc.”
On this state of the record, relators complain of the respondent’s decree, that, notwithstanding he has no appellate jurisdiction of any ■ one of said 143 judgments, and for that reason no jurisdiction to r alter, amend, revise, or change any one of them in the slightest partic-ular, he has, under the pretext of interpreting them, actually annihilated them all, altogether, by holding that they do not adjudge Gon- ■ soulin personally to pay said sums and costs, whereas the judgments -themselves show an exactly contrary state of facts.
*505In the case of State ex rel Babin, justice of the peace, vs. Voorhies, Judge, 49th Ann. 1717 — from which we have made extracts — the position was taken and response made, that the respondent possessed appellate jurisdiction of the original ease of relators against Gonsoulin; .and that in the exercise of that appellate jurisdiction, he had reversed the personal judgment which had been rendered in the justice ■court, and remanded same to the said court with instructions to make •the 143 cane-growers parties thereto.
In the case of State ex rel Gonsoulin, vs. Babin, justice of the peace, in respondent’s court, relator’s complaint proceeded on the 'theory that, in point of fact, the one hundred and forty-three judgments which had been rendered against him were the same as the •original judgment.
But, from the foregoing extracts from the decree of the respondent in that ease, it clearly appears that he abandons that theory altogether, .and, admitting that the original suit had been discontinued in the .justice court, and 143 distinct and different suits had been instituted therein, in its stead, and that separate and unappealable judgments had been therein rendered and appealed to his court, he places his .judgment exclusively upon an interpretation of said decrees; and finding that same are not personal judgments against Adrien Gonsoulin, .and, for that reason, in exact conformity with his decree in the ■original suit, he dismisses Gonsouhrís writ as unnecessary.
In order to see what is the form of those judgments, we transcribe ■one of them for the purposes of illustration, viz.:
“State of Louisiana | Third Ward
“Parish of Iberia, | Justice Court,
“R. F. Broussard, et al. vs. “Adrien Gonsoulin and Antoine Zepherine.
No. 231.
“For the reasons urged in the motion for new trial, the judgment rendered herein is hereby amended so that there be judgment against Adrian Gonsoulin and Antoine Zepherine in solido for sixty-one •cents, with'costs on both parties.
“For these reasons new trial refused.
“Thus done, read and signed this 3rd day of March, A. D., 1897.
“J. A. BABIN, J. P.
*506“March 3rd motion of appeal made and granted. Appeal bond fixed at $15.00.
“J. A. BABIN, J. P.” (Our italics).
An examination of all the other judgments shows that they are exactly identical with the one above quoted; and that they are rendered against the defendants, Adrien Gonsoulin, and another in solido, “with cost on both parties” — the amounts for which judgments are therein rendered varying from thirty-five cents to ninety-eight cents, the distributive or proportionate shares of the one hundred and forty-three cane-growers in the seventy-six dollars claimed.
To plainly indicate the precise status of these eases, we make the following extract from the opinion of the respondent as judge in the Gonsoulin case, viz:
“A careful examination of the books produced in court by the respondent (justice) discloses the fact that the 143 suits brought by “R. F. Broussard et al. are instituted against the identical parties “ who have been ordered by this court to be made parties in the case of “ R. F. Broussard et al. vs. Adrian Gonsoulin, No. 76 of the docket of “the inferior court, which case was remanded by this court to the “inferior court for that special purpose.
“It is also in evidence, that instead of protesting against the judge’s “ action in parcelling out the original case No. 76, into so many cases; “ and instead of interposing the plea of res adjudicata in so far as he “ was concerned, the relator filed a general denial and joined issue on “ the merits of each one of these cases.
“The amount involved in each one of these cases was not large “ enough under the Constitution of 1879, .to give appellate jurisdiction to this court; but * * * under the law as it is now (Const. “of 1898, Art. 126), the District Court has appellate jurisdiction of “these 141 cases.”
Hence, in the two judgments that the respondent herein rendered in the Gonsoulin case, he not only sought to destroy said 143 judgments in a proceeding to which the relators as plaintiffs were not made parties, by a judicial interpretation, as they allege, but he sought to shield said interpretation by the supposed appellate jurisdiction which the Constitution of 1898 had conferred upon justices of the peace; but the language employed in said judgments disprove the respondent’s decree to the effect that the justice of the peace had “relieved relator (Gonsoulin) of all personal liability,” and the article of *507the Constitution of 1898, on which he relies, has exclusive reference to criminal matters.
It is therefore clear (1) that possessing no appellate jurisdiction of said 143 judgments, he was wholly without power to annul or reverse them; and the terms of said judgments being plain and unmistakable, his interpretation of them must yield thereto.
Inasmuch, as the respondent herein has judicially admitted, that the original suit for $76.00 had been voluntarily discontinued by the relators, and the 143 suits substituted therefor, and that the defendant Gonsoulin had appeared therein and filed an answer and was conclusively bound thereby, the theory upon which we decided the ease of State ex rel. Babin vs. Voorhies, Judge, has been materially modified — same being that the relator Gonsoulin complained that the $76.00 judgment was being' executed in a manner different from its terms and therefore actively violated, when, in point of fact, same had been set aside, discontinued and altogether abandoned, and the 143 suits and judgments substituted therefor.
We declined to grant relator, Babin, relief at that time, and required him to comply with the judge’s order and send up his records “with a view of ascertaining' what was the legal situation, to the end that such action should be taken as the law and the facts of the case authorized, etc.”
We regarded the case presented as belonging “to that class or character of eases which justified the respondent therein to issue tentative writs, and to primarily determine whether his jurisdiction legally extended to the ultimately affording of the relief asked.”
But, having fully satisfied ourselves, that the respondent exceeded the bounds of his jurisdiction within the limits fixed (1) in assigning Article 126 of the Constitution of 1898 as the source of liis appellate jurisdiction; and (2) in placing an interpretation upon the Justice Court judgments that was wholly unwarranted by their terms, and beyond his constitutional warrant, we feel bound to declare his judgment illegal and void in so far as same may prejudice or affect the relators’ rights in any way, and to maintain and make peremptory the writs of certiorari and prohibition.
It is therefore ordered and decreed, that the preliminary writs of certiorari and prohibition be made peremptory at the cost of respondent.
Nicholls, C. J., absent.